Citation Nr: 1534591	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active military duty in the U.S. Marine Corps from October 2004 to November 2008. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, a VA employee, requested that VA examine his left shoulder and stomach disorders at the Dallas VA Medical Center (VAMC) because of transportation limitations.  The record suggests the RO had difficulty scheduling these examinations.  Specifically, it first requested the examinations in August 2012, but for unknown reasons, they were not conducted.  The RO then requested the examinations in July 2013, and reported that the Veteran failed to report in August 2013.  However, first, it does not appear VA notified the Veteran of these August 2013 examinations.  Second, the Veteran has faithfully reported to his other VA compensation examinations and he had diligently assisted with the claims process.  Therefore, the Board is remanding the appeal to provide the Veteran with these examinations.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all VA treatment records from the El Paso VAMC, dated since June 2009.  Upload all records for this date range in a single file in the Veteran's VBMS folder.

2.  Reschedule the Veteran's examinations for his left shoulder and stomach disorders at the DALLAS VAMC and provide him with 30-days advance notice of these examinations so he can arrange transportation.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




